                                     IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                             CHARLOTTE DIVISION
                                     CIVIL ACTION NO. 3:20-CV-00197-KDB-DSC


                PHILLIP D SIMMONS,                              )
                                                                )
                                   Plaintiff,                   )
                                                                )
                v.                                              )                   ORDER
                                                                )
                C R BARD INCORPORATED et. al.,                  )
                                                                )
                                 Defendants.                    )



                        THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

               Affidavit [for Matthew D. Schultz]” (document #15) filed April 7, 2020. For the reasons set forth

               therein, the Motion will be granted


                        The Clerk is directed to send copies of this Order to counsel for the parties and to the

               Honorable Kenneth D. Bell.


                        SO ORDERED.
Signed: April 8, 2020
